            Case 1:14-mc-02573-VEC Document 76 Filed 01/04/19 Page 1 of 2

                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
------------------------------------------------------------ X   DATE FILED: 1/4/2019
IN RE:                                                       :
                                                             :           14-MD-2573 (VEC)
LONDON SILVER FIXING, LTD.,                                  :           14-MC-2573 (VEC)
ANTITRUST LITIGATION                                         :
                                                             :                ORDER
This Document Relates to All Actions                         :
------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 14, 2018 (Dkt. 386), the parties jointly submitted a list of

discovery disputes;

        WHEREAS on January 3, 2019, the parties submitted a letter indicating that they have

reached a resolution as to the production of trade data outside of the class period (Dkt. 388);

        WHEREAS on January 3, 2019, the parties appeared for a conference on the remaining

disputes;

        WHEREAS the parties indicated that they have also resolved the disputes as to

responsiveness criteria and the time-window around the 12:00 P.M. Silver Fix for purposes of

document discovery; and

        WHEREAS the parties agreed to follow the same schedule set forth in the preceding

hearing involving the case 14-MD-2548 to resolve the remaining disputes;

        IT IS HEREBY ORDERED that the parties meet and confer, no later than January 17,

2019, on the following outstanding discovery disputes:

             1. Relevant Time Period for Production: Specifically, the length of time after the end
                of the class period for which documents relating to changes in the Fixing process,
                and documents relating to the inception and demise of the conspiracy should be
                produced;
             2. Non-Fixing Audio Files: Specifically, (i) the process to be used by HSBC to
                produce a sample of all calls by the four traders of interest to Plaintiffs, including
                the length of time such a sampling should encompass in the first instance, and (ii)
         Case 1:14-mc-02573-VEC Document 76 Filed 01/04/19 Page 2 of 2



              the possibility of limited bulk production by Bank of Nova Scotia, who has such
              capabilities;
           3. Defendants’ Document Request re Expert Materials: Specifically, the need to
              disclose materials and analyses not relied upon or cited in the complaint and
              whether such items are subject to any privilege or other protection.

       IT IS FURTHER ORDERED that, to the extent that the parties are unable to resolve any

of the above issues, the party seeking the production(s) must submit a letter motion to compel

such production(s) no later than January 24, 2019. Responses in opposition to such

production(s) shall be due no later than January 31, 2019. Any motions to compel and any

responses thereto must consolidate all disputed issues into a single submission and must not

exceed ten pages in length, regardless of the number of disputes.

       IT IS FURTHER ORDERED that the first monthly status report on the progress of

discovery shall be due the first business day of every month, starting on March 1, 2019. No

report shall be due on February 1, 2019.


SO ORDERED.

Date: January 4, 2019                                _________________________________
      New York, NY                                   VALERIE CAPRONI
                                                     United States District Judge




                                                 2
